MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
                                                                           Jun 25 2018, 10:14 am
regarded as precedent or cited before any
court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joseph D. Gaunt                                          Curtis T. Hill, Jr.
The Gaunt Law Office                                     Attorney General of Indiana
Martinsville, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Craig Thacker,                                           June 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         55A01-1711-CR-2714
        v.                                               Appeal from the Morgan Superior
                                                         Court
State of Indiana,                                        The Honorable Peter Foley, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         55D01-1606-F6-792




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 55A01-1711-CR-2714| June 25, 2018                 Page 1 of 5
                                          Case Summary
[1]   In May of 2016, Craig Thacker removed his electronic monitoring device and

      disappeared for four days. On June 1, 2016, the State charged Thacker with

      Level 6 felony escape and Class A misdemeanor theft and alleged him to be a

      habitual offender. On August 7, 2017, Thacker pled guilty to Level 6 felony

      escape in exchange for the dismissal of the theft charge and habitual offender

      allegation. On September 11, 2017, the trial court sentenced Thacker to a two-

      and-one-half-year executed sentence. Thacker contends that his sentence was

      inappropriate in light of the nature of his offense and his character. Concluding

      that Thacker’s sentence was not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On May 11, 2016, Thacker was placed on home detention for fifty days

      following a drug conviction. During that period, Thacker was required to wear

      an electronic monitoring device. Approximately two weeks after being placed

      on home detention, Thacker was ordered by Morgan County Community

      Corrections (“community corrections”) to report for a drug screening. After

      receiving that phone call, Thacker cut off the electronic monitoring device and

      mailed it to community corrections. Community corrections, however, never

      received the device.


[3]   Thacker subsequently disappeared for four days. After he was found, he was

      taken into custody and charged with Level 6 felony escape and Class A


      Court of Appeals of Indiana | Memorandum Decision 55A01-1711-CR-2714| June 25, 2018   Page 2 of 5
      misdemeanor theft and alleged to be habitual offender. Thacker pled guilty to

      the escape charge on August 7, 2017, in exchange for the dismissal of the theft

      charge and habitual offender allegation. During sentencing, the trial court

      found no mitigating circumstances, but did find the following aggravating

      circumstances: (1) Thacker recently violated the terms of his probation, (2)

      Thacker violated the terms of home detention, and (3) Thacker possessed a

      significant criminal history. Thacker’s criminal record includes eleven

      misdemeanors, twelve felonies, and three juvenile delinquency adjudications.

      The trial court sentenced Thacker to two-and-one-half years in prison.



                                 Discussion and Decision
[4]   The sole issue for our review is whether Thacker’s two-and-one-half-year

      sentence is inappropriate in light of the nature of his offense and character.

      Under Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” When reviewing such claims, we

      “concentrate less on comparing the facts of the [case at issue] to others, whether

      real or hypothetical, and more on focusing on the nature, extent, and depravity

      of the offense for which the defendant is being sentence, and what it reveals

      about the defendant’s character.” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct.

      App. 2008) (internal quotes and citations omitted). Thacker, as the defendant,




      Court of Appeals of Indiana | Memorandum Decision 55A01-1711-CR-2714| June 25, 2018   Page 3 of 5
      bears the burden of persuading us that his sentence is inappropriate. Sanchez v.

      State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[5]   With respect to the nature of the offense, Thacker cut off his electronic

      monitoring device and disappeared for four days. The record shows that

      Thacker claimed that he had a “panic attack” that caused him to intentionally

      escape from home detention. Tr. Vol. I p. 24. The evidence also shows that

      Thacker knew he was required to go to a drug screen around the time that he

      escaped from home detention. While this escape is not the most egregious of

      crimes, it does show an intentional abuse of his home detention and an inability

      to respect the terms of his probation.


[6]   As for his character, at age fifty, Thacker has amassed a significant criminal

      record. Thacker’s criminal record includes eleven misdemeanors, twelve

      felonies, and three juvenile delinquency adjudications. The record shows that

      Thacker has received the benefit of probation, treatment, and short jail

      sentences in those previous cases, but continues to reoffend. In total, Thacker

      has been on probation nine times, violating the terms of his probation seven

      times. As for treatment, the record shows that Thacker has been enrolled in

      eight different programs for his drug use and has failed to complete

      approximately half of those programs. Despite Thacker’s frequent contacts

      with the criminal justice system, he has not chosen to reform himself. Based on

      the above-mentioned evidence of Thacker’s character and the nature of his

      offense, Thacker has failed to establish that his two-and-one-half-year sentence

      was inappropriate.

      Court of Appeals of Indiana | Memorandum Decision 55A01-1711-CR-2714| June 25, 2018   Page 4 of 5
[7]   The judgment of the trial court is affirmed.


      Baker, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 55A01-1711-CR-2714| June 25, 2018   Page 5 of 5